Sykes, J.,
delivered the opinion of the court.
The Interstate Wholesale Grocers, Inc., the appellee, as plaintiff in the circuit court, sued and recovered a judgment against both appellants (defendants in the lower court) for a shortage and damage to a car of Irish potatoes, from which judgment appellants prosecute this appeal.
The appellee purchased somewhere in Maine this car of potatoes, f. o. b. Laurel, Miss. At the time the car was shipped the railroads were being operated by the defendant Davis, as Agent for the United States Government; before they reached their point of destination, however, the railroads were turned over to their proper owners. The car was delayed in transit a long time. The record does not show how long it was in the possession of the New Orleans & Northeastern Railroad Company before reaching Laurel. Under its contract plaintiff had the right to inspect the car before accepting it. This inspection was made by the plaintiff in the presence of the agent of the New Orleans & Northeastern Railroad Company. It was noticed by both .of them that a great many of the potatoes were rotten and worthless. The plaintiff thereupon rejected the shipment, whereupon the declaration alleges, and proof for the plaintiff shows, that the agent of this railroad company and the plaintiff entered into an agreement, the effect of which was that the plaintiff would take the potatoes and dispose of them to the best of his ability, *163the railroad company to pay him whatever damage he sustained because of the condition of the potatoes. When this agreement was entered into neither the plaintiff nor thé agent of the defendant railroad company knew that the car was short about thirty-four sacks of potatoes. This shortage was later discovered by the plaintiff, and the agent was promptly notified of it. Upon the freight bill there was also made a notation to the effect that the car was thirty-four sacks short and about forty-six sacks, more or less, decayed, with this further notation: “Consignee to handle to best advantage.” The manager of the plaintiff testified that he declined to accept the shipment, but upon the request of the agent of the railroad company he paid the draft and the freight on condition that the railroad would pay for the damaged potatoes in the car. In another place, on cross-examination, he stated that he took the car on the condition that they would pay for the loss or damage, and that the agreement was with this agent that he would be protected from any loss. The . declaration is founded upon this agreement, which is sustained by the proof of plaintiff. The testimony further shows that this agent frequently settled freight claims for lost and damaged freight.
The testimony for the defendant was to the effect that the agent was limited in making settlement for all damaged freight to a sum not exceeding one hundred dollars, and that he had no authority to settle,for lost freight or for a shortage in a shipment. While it may be true that as between himself and the company there was a secret limitation upon the authority of the agent to settle, yet, by virtue of his position, and the authority he exercised thereunder, he had the apparent authority to settle claims for both lost and damaged freight, with no limitation upon the amount, and this secret limitation is not binding upon the plaintiff.
At the time this agreement was made the railroad was being operated by the New Orleans & Northeastern Railroad Company, and not by Davis, Agent. We therefore *164conclude that the judgment is correct as to this railroad company, hut erroneous as to Davis, Agent.
Affirmed as to the railroad company, and dismissed as to Davis, Agent.

Affirmed.